DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 29, 2019 and October 14, 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujita et al (US 9,096,185; hereinafter Fujita).
Regarding claim 1, Fujita discloses a grommet(1) which is configured to cover a periphery of a wire harness (30), the grommet (1) comprising: a panel mounting portion (8) which is configured to be mounted to a panel, wherein the panel mounting portion (8) includes: a base portion (7) which is formed in an annular shape; a seal portion (9) which is formed on the base portion (7) and is configured to be in close contact with a surface of the panel (see figure 1); and a groove portion  (see figure 5b) which is formed between the base portion (7) and the seal portion (9) along a peripheral direction of the panel 
	Regarding claim 2, Fujita discloses the grommet (1), wherein the adjacent reinforcing ribs (10a,10b) in the peripheral direction are inclined in opposite directions (see figure 5b), and wherein each of end portions of the adjacent reinforcing ribs are continuously connected to each other (see figure 5b).
Regarding claim 4, Fujita discloses the grommet (1), wherein the adjacent reinforcing ribs (10a,10b), wherein the reinforcing ribs (10a, 10b) are provided to be continuous in the peripheral direction of the panel mounting portion (column 5 lines 23-34).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claim 3 is:
Regarding claim 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the grommet, wherein the reinforcing ribs are alternately curved in the peripheral direction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuhara et al (US 8, 375, 513), Fujita (US 8,314,337), Nagayasu (US 8,134,076), Smutny et al (US 7,026,549), Kameyama (US 7,418,765), Herald et al (US 7,098,401), Yoshimura et al (US 10,696,248), Kamenoue (US 9,083,168) and Mochizuki (US 6,240,597) disclose a grommet.

Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service 

February 26, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848